DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. (Publication: US 2015/0327780 A1) in view of Cohen et al. (Publication: US 9,445,745 B2).

Regarding claim 1, processing circuitry (Kano: [0058] CPU ), remaining , see rejection on claim 13.

Regarding claim 2, Kano in view of Cohen disclose all the limitation of claim 1.
Kano discloses acquire variations in cross-sectional areas of the blood vessels as the variation information ([0159] the first identifying unit 66A calculates blood vessel morphology indices in a time series and blood vessel cross-sectional shape change indices in a time series with respect to the analysis target region in the blood vessel region, on the basis of the images. the first identifying unit 66A tentatively constructs a dynamic model related to the analysis target region, on the basis of the images, the blood vessel morphology indices in the time series, and the blood vessel cross-sectional shape change indices in the time series.); 
decide a boundary condition of the fluid analysis on the basis of the variations in cross-sectional areas ([0148], [0268] - The variance distribution parameter related to the uncertainty of the blood vessel morphology indices or the blood vessel cross-sectional shape change indices in the time series expresses, as a probability distribution, uncertainty of boundary coordinates of a blood vessel tissue or blood and a feature point (e.g., a blood vessel branching part or a contrast agent dispersion positional arrangement) in a spatial coordinate system, or uncertainty of a geometric structure parameter (e.g., the radius of the lumen on a cross-sectional plane perpendicular to the central line), or uncertainty of the medical image data itself (e.g., CT values and boundary threshold values), in consideration of the fact that medical image data has a variance distribution due to noise in the CT values and a probability distribution due to ambiguity of boundary threshold values for a biological tissue.
Determine the latent variable indicating the moduli of elasticity of the blood vessel wall and the plaque, the internal pressure distribution, a pressure boundary condition for the fluid analysis, or the like that matches the observed value of the blood vessel cross-sectional shape change index and the observed value of the blood flow amount index.); and 
perform the fluid analysis on the basis of the blood vessel shape model including the decided boundary condition ([0147] - The load condition parameter is a latent variable indicating a distribution of internal pressure applied to the vascular lumen, an average pressure level inside the blood vessel, or the like. The boundary condition parameter indicates a boundary condition for a structure analysis or a fluid analysis. The boundary condition indicates a blood flow rate, pressure from the blood flow, or a changing ratio of either of these. The variance distribution parameter is a variance distribution parameter related to uncertainty of the blood vessel morphology indices or the blood vessel cross-sectional shape change indices in a time series.).

Regarding claim 3, Kano in view of Cohen disclose all the limitation of claim 1.
Kano discloses acquire variations in concentration of a contrast medium injected into the blood vessels in the analysis range as the variation information ([0159], [ 0214], [0297],  – A flow rate or a flow amount may be calculated by calculating a temporal change in the moving amount of a feature point, by performing a tracking process on the images of the contrast agent after the contrast agent is injected into the coronary artery. A change amount in the cross-sectional area in CT images is a value affected by the contrast agent concentration and dispersion in the blood vessel.
 the first identifying unit 66A calculates blood vessel morphology indices in a time series and blood vessel cross-sectional shape change indices in a time series with respect to the analysis target region in the blood vessel region, on the basis of the images. the first identifying unit 66A tentatively constructs a dynamic model related to the analysis target region, on the basis of the images, the blood vessel morphology indices in the time series, and the blood vessel cross-sectional shape change indices in the time series.) ; 
decide a boundary condition of the fluid analysis on the basis of the variations in concentration of the contrast medium(
[0159], [ 0214], [0297],  – A flow rate or a flow amount may be calculated by calculating a temporal change in the moving amount of a feature point, by performing a tracking process on the images of the contrast agent after the contrast agent is injected into the coronary artery. A change amount in the cross-sectional area in CT images is a value affected by the contrast agent concentration and dispersion in the blood vessel.
[0148], [0268] - The variance distribution parameter related to the uncertainty of the blood vessel morphology indices or the blood vessel cross-sectional shape change indices in the time series expresses, as a probability distribution, uncertainty of boundary coordinates of a blood vessel tissue or blood and a feature point (e.g., a blood vessel branching part or a contrast agent dispersion positional arrangement) in a spatial coordinate system, or uncertainty of a geometric structure parameter (e.g., the radius of the lumen on a cross-sectional plane perpendicular to the central line), or uncertainty of the medical image data itself (e.g., CT values and boundary threshold values), in consideration of the fact that medical image data has a variance distribution due to noise in the CT values and a probability distribution due to ambiguity of boundary threshold values for a biological tissue.
Determine the latent variable indicating the moduli of elasticity of the blood vessel wall and the plaque, the internal pressure distribution, a pressure boundary condition for the fluid analysis, or the like that matches the observed value of the blood vessel cross-sectional shape change index and the observed value of the blood flow amount index.) ; and 
perform the fluid analysis on the basis of the blood vessel shape model including the decided boundary condition ([0147] - The load condition parameter is a latent variable indicating a distribution of internal pressure applied to the vascular lumen, an average pressure level inside the blood vessel, or the like. The boundary condition parameter indicates a boundary condition for a structure analysis or a fluid analysis. The boundary condition indicates a blood flow rate, pressure from the blood flow, or a changing ratio of either of these. The variance distribution parameter is a variance distribution parameter related to uncertainty of the blood vessel morphology indices or the blood vessel cross-sectional shape change indices in a time series.).

Regarding claim 4, Kano in view of Cohen disclose all the limitation of claim 1.
Kano discloses acquire variations in cross-sectional areas of the blood vessels and variations in concentration of a contrast medium injected into a blood vessel in the analysis range ([0159], [ 0214], [0297],  – A flow rate or a flow amount may be calculated by calculating a temporal change in the moving amount of a feature point, by performing a tracking process on the images of the contrast agent after the contrast agent is injected into the coronary artery. A change amount in the cross-sectional area in CT images is a value affected by the contrast agent concentration and dispersion in the blood vessel.
 the first identifying unit 66A calculates blood vessel morphology indices in a time series and blood vessel cross-sectional shape change indices in a time series with respect to the analysis target region in the blood vessel region, on the basis of the images. the first identifying unit 66A tentatively constructs a dynamic model related to the analysis target region, on the basis of the images, the blood vessel morphology indices in the time series, and the blood vessel cross-sectional shape change indices in the time series.); 
decide a boundary condition of the fluid analysis for the acquired variations in cross-sectional areas of the blood vessels and a boundary condition of the fluid analysis for the acquired variations in concentration of the contrast medium ([0159], [ 0214], [0297],  – A flow rate or a flow amount may be calculated by calculating a temporal change in the moving amount of a feature point, by performing a tracking process on the images of the contrast agent after the contrast agent is injected into the coronary artery. A change amount in the cross-sectional area in CT images is a value affected by the contrast agent concentration and dispersion in the blood vessel.
[0148], [0268] - The variance distribution parameter related to the uncertainty of the blood vessel morphology indices or the blood vessel cross-sectional shape change indices in the time series expresses, as a probability distribution, uncertainty of boundary coordinates of a blood vessel tissue or blood and a feature point (e.g., a blood vessel branching part or a contrast agent dispersion positional arrangement) in a spatial coordinate system, or uncertainty of a geometric structure parameter (e.g., the radius of the lumen on a cross-sectional plane perpendicular to the central line), or uncertainty of the medical image data itself (e.g., CT values and boundary threshold values), in consideration of the fact that medical image data has a variance distribution due to noise in the CT values and a probability distribution due to ambiguity of boundary threshold values for a biological tissue.
Determine the latent variable indicating the moduli of elasticity of the blood vessel wall and the plaque, the internal pressure distribution, a pressure boundary condition for the fluid analysis, or the like that matches the observed value of the blood vessel cross-sectional shape change index and the observed value of the blood flow amount index.); and 
generate the blood vessel shape model on the basis of each of the decided boundary conditions ([0159], [0302], [0312] – dynamic model is generated based on the boundary condition.).

Regarding claim 5, Kano in view of Cohen disclose all the limitation of claim 1.
Kano discloses medical images captured in at least one direction at the plurality of points in time on the basis of electrocardiogram data of the examination subject to reconstruct a three-dimensional medical image with respect to the blood vessels ([0052] - The reconstructing device 25 generates the CT images in a time series, on the basis of the projection data sets in the time series. The CT images include pixel regions (hereinafter, "blood vessel regions") related to blood vessels of which the contrast is enhanced by the contrast agent. The CT images may be represented by slice data expressing spatial distribution of the CT values or may be represented by volume data expressing a three-dimensional spatial distribution of the CT values. In the following explanation, the CT images are assumed to be represented by volume data. [0390] Further, the first display information 310 includes information indicating an electrocardiographic waveform of the subject. The display controlling unit 227g causes the display unit 31 to further display the information indicating the electrocardiographic waveform of the subject, so as to be kept in correspondence with the information indicating the chronological change in the blood vessel morphology indices. For example, as illustrated in the upper section of FIG. 18, the display controlling unit 227g causes the display unit 31 to display information 312 indicating the electrocardiographic waveform) .
Cohen discloses synchronize on the basis of electrocardiogram data (column 5 lines 10 to 25 - the ECG signal(s) may be used by the control unit 12 for ECG synchronized playback of a previously captured sequences of images (cine loop) stored in the database 18. The ECG monitor 22 and ECG-electrodes may both comprise conventional components.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kano in view of Cohen with synchronize on the basis of electrocardiogram as taught by Cohen . The motivation for doing is the arability to accurately determine the shape to as taught by Cohen. 

Regarding claim 11, Kano in view of Cohen disclose all the limitation of claim 1 including blood vessel.
Kano discloses update in a case where it is estimated that a medical member has been set in at least a part of the blood vessels included in the medical images ( [0052], [0409] - The second reference image 350 is a Curved multi-Planar Reconstruction (CPR) image indicating an overall image 351 of the heart of the subject and an overall image 352 of the blood vessels supplying blood to the heart. For example, the display controlling unit 227g generates the CPR image by reading a CT image corresponding to the heart and the blood vessels serving as the diagnosis target from the storage unit 65 and performing a cross-section reconstructing process that implements a CPR method on the CT image. After that, the display controlling unit 227g realizes the display by using the generated CPR image as the second reference image 350.
The reconstructing device 25 generates the CT images in a time series, on the basis of the projection data sets in the time series. The CT images include pixel regions (hereinafter, "blood vessel regions") related to blood vessels of which the contrast is enhanced by the contrast agent. ).
Cohen discloses update the shape model (column 7 lines 50 to 65 - reconstruction the shaped of a model.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kano in view of Cohen with update the shape model as taught by Cohen . The motivation for doing is the arability to accurately determine the shape to as taught by Cohen. 

Regarding claim 12, Kano in view of Cohen disclose all the limitation of claim 1 including blood vessel.
Kano discloses wherein the processing circuitry is configured to: display an image with respect to results analyzed using [[he blood vessel shape model]], the image being overlaid on the blood vessels included in the medical images ([0426] to [0428] – as shown in Fig. 25, display image by combining an overall blood vessel image obtained from a CT apparatus or an MRI apparatus, with an overall organ image obtained from a nuclear medicine diagnosis apparatus. It is also acceptable to combine an overall organ image obtained from an ultrasound image with an overall blood vessel image obtained from a CT image. Further, it is also acceptable to superimpose, onto a local blood vessel image taken by an ultrasound apparatus, an overall blood vessel image that is obtained from a CT image or an MR image and that includes the local site, and to further superimpose thereon an overall organ image obtained from a CT image or an MR image.).
Cohen discloses analyzed using the shape model (column 2 lines 5 to 20 - The first location may be obtained by capturing an MPS location reading when the tool is observed (e.g., by a user according to an x-ray image of the region of interest) to be constrained by the body. In an embodiment, a superimposing processor is configured to superimpose the reconstruction of the tool's shape on an image of the region of interest that was acquired at an earlier time. In this regard, for superimposition, the control unit also determines the location of the tool shape reconstruction in the reference coordinate system (i.e., the MPS coordinate system). In a further embodiment, the control unit is configured to use a further location reading obtained from another location sensor disposed at a different point in the tool (e.g., a mid-tool location). The relaxation shape of the tool may be determined in accordance with a model (e.g., defined by a polynomial expression) or may alternatively be determined during use in accordance with an alternate embodiment described below.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kano in view of Cohen with analyzed using the shape model as taught by Cohen . The motivation for doing is the arability to accurately determine the shape to as taught by Cohen. 


Regarding claim 13, Kako discloses a non-transitory computer-readable storage medium storing a program, the program causing a computer of a medical image processing apparatus to ([0046], [0057] to [0060]– Fig. 1, a medical image diagnosis apparatus with RAM that stores programs to perform:) : 
acquire time-series medical images including blood vessels of an examination subject ([0048] - The data acquiring device 15 is configured to read the electrical signals from the X-ray detector 13 and to convert the read electrical signals into digital data. A set of digital data corresponding to one view is called a raw data set. Raw data sets that are in time series and are related to a plurality of scanning times are transferred to the console 20.
[0034] An image processing apparatus according to an embodiment includes a processing circuitry. The processing circuitry is configured to obtain images in a time series including images of a blood vessel of a subject and correlation information indicating a correlational relationship between physical indices of the blood vessel and function indices of the blood vessel related to vascular hemodynamics, calculate blood vessel morphology indices in a time series indicating morphology of the blood vessel of the subject, on a basis of the images in the time series, and identify a function index of the blood vessel of the subject, by using a physical index of the blood vessel of the subject obtained from the blood vessel morphology indices, on a basis of the correlation information.), the time-series medical images captured in at least one direction at a plurality of points in time ( [0034] Obtain images in a time series including images of a blood vessel of a subject and correlation information indicating a correlational relationship between physical indices of the blood vessel and function indices of the blood vessel related to vascular hemodynamics, calculate blood vessel morphology indices in a time series indicating morphology of the blood vessel of the subject, on a basis of the images in the time series, and identify a function index of the blood vessel of the subject, by using a physical index of the blood vessel of the subject obtained from the blood vessel morphology indices, on a basis of the correlation information.
[0086] As the blood vessel cross-sectional shape change indices of a coronary artery, blood vessel cross-sectional shape change indices of the exit of the coronary artery can be used. The coronary artery exit is such an end of the coronary artery that is positioned on the downstream side in terms of the blood flow direction. ) ; 
Generate a blood vessel shape model including time-series variation information about the blood vessels in an analysis region of the blood vessels on the basis of the acquired time-series medical images ([0159] - the first identifying unit 66A calculates blood vessel morphology indices in a time series and blood vessel cross-sectional shape change indices in a time series with respect to the analysis target region in the blood vessel region, on the basis of the images. Further, the first identifying unit 66A tentatively constructs a dynamic model related to the analysis target region, on the basis of the images, the blood vessel morphology indices in the time series, and the blood vessel cross-sectional shape change indices in the time series. Further, the first identifying unit 66A calculates the prediction value by analyzing the dynamic model.); and 
perform fluid analysis of blood flowing through the blood vessels on the basis of the generated blood vessel shape model ([0194] - The blood fluid analyzing unit 59 calculates a prediction value of the blood flow amount indices in the time series, by performing a blood fluid analysis on the dynamic model constructed tentatively.).
However, Kano does not, but Cohen teaches:
Cohen discloses Image being fluoroscopically (column 4 lines 1 to 10 - obtain fluoroscopic images.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kano with Image being . 

Claims 6, 7, 8,  9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. (Publication: US 2015/0327780 A1) in view of Cohen et al. (Publication: US 9,445,745 B2) and Usuba (Publication: US 2014/0092228 A1)

Regarding claim 6, Kano in view of Cohen disclose all the limitation of claim 5.
Kano discloses estimate positions of ends of the blood vessels in the analysis range included in a reconstructed three-dimensional medical image ([0086] to [0087] - 
construct a dynamic model related to the analysis target region on the basis of the time series and the blood vessel cross-sectional shape change indices in the time series, and calculate prediction value by analyzing .
As the blood vessel cross-sectional shape change indices of a coronary artery, blood vessel cross-sectional shape change indices of the exit of the coronary artery can be used. The coronary artery exit is such an end of the coronary artery that is positioned on the downstream side in terms of the blood flow direction. The blood vessel cross-sectional shape change indices of a coronary artery may be, for example, coefficients indicating changes in the cross-sectional area of the vascular lumen from either a blood vessel expansion time or a maximum flow amount time to a contraction time (e.g., cardiac phases of 70 to 100%).
The blood vessel cross-sectional shape change indices of the aorta are used as blood vessel cross-sectional shape change indices of the entrance of a coronary artery (i.e., a surrounding region of the coronary artery starting part). The coronary artery entrance is such an end of the coronary artery that is positioned on the upstream side in terms of the blood flow direction.); 
and the ends of the blood vessels in which the estimated positions of ends are entrances of flow paths and a distance ([0087] -  The blood vessel cross-sectional shape change indices of the aorta are used as blood vessel cross-sectional shape change indices of the entrance of a coronary artery (i.e., a surrounding region of the coronary artery starting part). The coronary artery entrance is such an end of the coronary artery that is positioned on the upstream side in terms of the blood flow direction. The blood vessel cross-sectional shape change indices of the aorta may be, for example, a temporal change ratio or a change amount in an average of the cross-sectional areas of a plurality of cross-sectional planes that are measured in positions away from the coronary artery starting part by short distances (e.g., a number of centimeters approximately) on the upstream side in terms of the blood flow direction; coefficients indicating changes thereof from either a blood vessel expansion time or a maximum flow amount time to a contraction time (e.g., cardiac phases of 70 to 100%); or a dispersion in the cross-sectional areas of a single cross-sectional plane.)
However, Kano in view of Cohen do not, but Usuba teaches:
Usuba discloses couple [[the ends of the blood vessels]] ([0036] - the image interpolation section 24 obtains (see FIG. 8(C)) the length L between the center line and the end of the taken image, and then moves the partial area, which is composed of (M-L) pixels perpendicular to the center line and 2M pixels parallel to the center line, from the end opposed to the end of the taken image with respect to the center line to the position line symmetrical about the center line in the determination target area thus expanded, and combines the partial area to the position, which is shown in FIG. 8(D).);
and a distance on three-dimensional coordinates between the ends is equal to or less than a predetermined distance ([0057] - the distance (d) from the center of the determination target area to the end of the taken image is shorter than the threshold value (M) (S301: N), the image processing device 10 expands (S302) the area based on the end of the taken image so that the length of each side becomes M+M pixels, and then sets (S303) the longest part of line segments, which are parallel to the end of the taken image in the binarized image included in the area thus expanded, to the center line.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kano in view of Cohen with couple [[the ends of the blood vessels]] ;  and a distance on three-dimensional coordinates between the ends is equal to or less than a predetermined distance as taught by Usuba. The motivation for doing so is to easing the burden on the process as taught by Usuba. 

Regarding claim 7, Kano in view of Cohen and Usuba disclose all the limitation of claim 6.
[0086] to [0087] - the change amount is related to a contrast agent within the blood vessel. The blood vessel cross-sectional shape of the image change indices of the aorta are used as blood vessel cross-sectional shape change indices of the entrance of a coronary artery (i.e., a surrounding region of the coronary artery starting part). The coronary artery entrance is such an end of the coronary artery that is positioned on the upstream side in terms of the blood flow direction. The blood vessel cross-sectional shape change indices of the aorta may be, for example, a temporal change ratio or a change amount in an average of the cross-sectional areas of a plurality of cross-sectional planes that are measured in positions away from the coronary artery starting part by short distances (e.g., a number of centimeters approximately) on the upstream side in terms of the blood flow direction; coefficients indicating changes thereof from either a blood vessel expansion time or a maximum flow amount time to a contraction time (e.g., cardiac phases of 70 to 100%); or a dispersion in the cross-sectional areas of a single cross-sectional plane. ).

Regarding claim 8, Kano in view of Cohen and Usuba disclose all the limitation of claim 6.
Kano discloses regard the ends [[to be coupled]] to each other in a case where another blood vessel or a medical member is present between the ends of the blood [0405] to [0408] and [0421] – As shown in Fig. 21, the end of the each cross-section areas, another blood vessel,  are aligned. ).
	Usuba discloses to be coupled ([0036] - the image interpolation section 24 obtains (see FIG. 8(C)) the length L between the center line and the end of the taken image, and then moves the partial area, which is composed of (M-L) pixels perpendicular to the center line and 2M pixels parallel to the center line, from the end opposed to the end of the taken image with respect to the center line to the position line symmetrical about the center line in the determination target area thus expanded, and combines the partial area to the position, which is shown in FIG. 8(D).).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kano in view of Cohen and Usuba with to be coupled as taught by Usuba. The motivation for doing so is to easing the burden on the process as taught by Usuba. 

Regarding claim 9, Kano in view of Cohen and Usuba disclose all the limitation of claim 6.
Kano discloses correct sizes of the medical images on the basis of blood vessels other than the blood vessels included in the medical images captured in at least one direction ( [0405] to [0408] and [0421] – As shown in Fig. 21,  the display controlling unit 227g realizes the display of the information 335 indicating the profile of the pixel values or the cross-sectional areas and the blood vessel long-axis image on which the profile is based, in such a manner that the positional relationship therebetween in the long-axis direction is kept in correspondence. For example, as illustrated in FIG. 21, the information 335 indicating the profile of the pixel values and the blood vessel long-axis image 332a on which the profile is based are arranged side by side while the sizes and the positions in the long-axis directions are adjusted, so that the positions thereof in the long-axis directions are aligned.), 
for which determination of whether the blood vessels will be [[coupled]] is performed, or a human body structure around the blood vessels for which determination of whether the blood vessels will be coupled is performed ([0405] to [0408] and [0421] – As the information 335 indicating the profile of the pixel values and the blood vessel long-axis image 332a on which the profile is based are arranged side by side while the sizes and the positions in the long-axis directions are adjusted, so that the positions thereof in the long-axis directions are aligned thus a determination is made.) .
Usuba discloses [[blood vessels]] will be coupled is performed ([0036] - the image interpolation section 24 obtains (see FIG. 8(C)) the length L between the center line and the end of the taken image, and then moves the partial area, which is composed of (M-L) pixels perpendicular to the center line and 2M pixels parallel to the center line, from the end opposed to the end of the taken image with respect to the center line to the position line symmetrical about the center line in the determination target area thus expanded, and combines the partial area to the position, which is shown in FIG. 8(D).).


Regarding claim 10, Kano in view of Cohen and Usuba disclose all the limitation of claim 6.
Kano discloses estimate [[distal ends]] of the blood vessels in the analysis range on the basis of diameters of the blood vessels included in the reconstructed three-dimensional medical image ([0256], [0285], [0304]  - performs an estimating process by using the hierarchical Bayesian method based on a model that uses the Markov random field theory. In this mechanism, on the basis of actual measured results for the deformation state of the structure serving as the analysis target, it is possible to estimate a pressure level and a flow amount distribution with respect to certain latent variables (e.g., a load condition parameter and a boundary condition parameter) on the basis of an identified intermediate variable.
More specifically, the first identifying unit 156 analyzes the stenosis in a blood vessel and, for example, estimates an FFR value, by using the mathematical model received from the inverse analysis unit 155, on the basis of the notion that the mathematical function of at least one of the plurality of indices extracted (calculated) by the calculating unit 153 has a strong correlation with a stenosis index (the FFR value). Analyze the boundary condition with the diameter.); 
[0052], [0409] - The reconstructing device 25 generates the CT images of three dimensional in a time series, on the basis of the projection data sets in the time series. The CT images include pixel regions (hereinafter, "blood vessel regions") related to blood vessels of which the contrast is enhanced by the contrast agent.).
	Cohen discloses estimate distal ends ( column 7 lines 30 to 55 - the estimation block 28 uses the locations 46, 48 in conjunction with at least one further location, such as the location 50 obtained through the use of at least one further MPS location sensor (not shown) mounted on the catheter 26 at a point intermediate its distal and proximal ends. The locations 46, 48, 50 collectively define a set of positional constraints used by the estimation block 28 in determining the catheter's current shape );
the ends of the entrances of [[the flow path]] to the distal ends (column 1 lines 50 to 65 - The medical tool preferably includes a location sensor disposed therein or affixed thereto (e.g., at the distal end or tip). The apparatus includes a localization system (e.g., a medical positioning system (MPS)) configured to output a location reading indicative of the sensor's location in a reference coordinate system. A control unit is configured to produce a reconstruction representing the tool's shape as a function of (1) one or more positional constraints, which may include a first location in the coordinate system defined by a point along a tool path).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kano in view of Cohen with estimate . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MING WU/
Primary Examiner, Art Unit 2616